UNITED STATES DISTRICT COURT
                                                     FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
Cheryl Bradley,                           )
                                          )
      Plaintiff,                          )
                                          )
              v.                          )                               Civil No. 14-cv-01444 (APM)
                                          )
D.C. Public Schools,                      )
                                          )
      Defendant.                          )
_________________________________________ )

                                                 MEMORANDUM OPINION AND ORDER

              Before the court is Defendant District of Columbia Public Schools’ (“DCPS”) Second

Consent Motion to Extend Fact Discovery. ECF No. 25 [hereinafter Def.’s Second Consent Mot.].

DCPS’ lack of diligence in pursuing discovery in this matter leaves the court little choice but to

deny its motion.

              A Scheduling Order is “intended to serve as the unalterable road map (absent good cause)

for the remainder of the case.” Dag Enters., Inc. v. Exxon Mobil Corp., 226 F.R.D. 95, 104 (D.D.C.

2005) (citation omitted) (internal quotation marks omitted). It “is not a frivolous piece of paper,

idly entered, which can be cavalierly disregarded by counsel without peril.” Id. (citation omitted)

(internal quotation marks omitted). Because the deadline for discovery has now passed—DCPS

filed its Second Consent Motion on October 13, 2015, one day after discovery closed—DCPS

must demonstrate “good cause” to modify the Scheduling Order. See Dag Enters., 226 F.R.D. at

105; Fed. R. Civ. P. 16(b); LCvR 16.4.1 “Rule 16(b)’s ‘good cause’ standard primarily considers

the diligence of the party seeking the amendment. The district court may modify the pretrial

                                                            
1
 Although the court’s Minute Order dated July 8, 2015, stated that it would not grant any further extensions absent
“extraordinary circumstances,” the court nevertheless will apply the “good cause” standard.
schedule if it cannot reasonably be met despite the diligence of the party seeking the extension.”

Dag Enters., 226 F.R.D. at 105 (citations omitted) (internal quotation marks omitted). “Mere

failure on the part of counsel to proceed promptly with the normal processes of discovery” is not

considered good cause. See id. (citation omitted) (internal quotation marks omitted). “If a party

that seeks to extend the scheduling order to take untimely discovery was not diligent, the inquiry

should end.” Id. (citation omitted) (internal quotation marks omitted).

       The procedural history of this matter shows DCPS’ lack of diligence—for that matter, both

parties’ lack of diligence—in pursing timely discovery. On March 18, 2015, the court set a fact

discovery deadline of August 7, 2015, and a final discovery deadline of September 11, 2015.

Order, ECF No. 16. This schedule gave the parties nearly six months to complete discovery—

notably, more time than they requested in their Local Rule 16.3 submission. Id.; Jt. Rpt., ECF No.

15, at 2 (seeking “160 days for discovery”). In their Joint Status Report, filed on June 16, 2015,

the parties assured the court that they were “working cooperatively to move discovery forward,”

and reported (1) that Plaintiff anticipated serving discovery requests by June 19, 2015—even

though three months had passed since the court had entered the Scheduling Order—and (2) that

DCPS anticipated deposing Plaintiff the week of July 20, 2015. Jt. Status Rpt., ECF No. 19.

       None of those events came to pass. On July 8, 2015, Plaintiff filed a consent motion

seeking to extend the discovery deadlines by an additional month. See Consent Mot. for Ext. of

Time to Complete Disc., ECF No. 20 [hereinafter Pl.’s Consent Mot.]. Plaintiff represented that

“the remaining discovery period is not sufficient to complete the necessary discovery in this

litigation, specifically depositions, based on events out of the control of counsel”; that the “current

discovery deadline does not provide adequate time to schedule, prepare, and depose deponents”;

and that additional time was needed “to insure that there is an efficient and workable schedule in

place.” Mem. of P&A, ECF No. 20-1, at 1-2. The court granted the motion for additional time

                                                  2
 
and extended the remaining discovery deadlines, as requested, by one month. Min. Order, July 8,

2015. The deadline for fact discovery thus was reset to September 7, 2015, and the deadline for

all discovery was reset to October 12, 2015. Id. The court’s Minute Order warned that “[n]o

further extensions shall be granted absent extraordinary circumstances.” Id.

       Evidently, the extra month was not enough. On September 8, 2015—one day after the fact

discovery deadline expired—DCPS filed a consent motion seeking to extend fact discovery until

October 12, 2015, the date for the conclusion of all discovery. See Consent Mot. for Ext. of Time

to Complete Disc., ECF No. 22 [hereinafter Def’s First Consent Mot.]. The consent motion

showed that the parties had been less than diligent in their discovery efforts. Even though the

parties had represented in their Joint Status Report that Plaintiff anticipated serving her written

discovery on June 19, 2015, see Jt. Status Rpt. at 1, the First Consent Motion reported that she did

not do so until nearly two months later on August 8, 2015, Def.’s First Consent Mot. at 1.

Similarly, although the parties’ Joint Status Report had represented that DCPS anticipated

deposing Plaintiff during the week of July 20, 2015, see Jt. Status Rpt. at 1, the First Consent

Motion disclosed that Plaintiff’s deposition was not set until August 18, 2015, but then was

cancelled at her counsel’s request, Def.’s First Consent Mot. at 1. In seeking extra time, DCPS

represented that “the parties believe that they can complete fact discovery within [the requested]

timeframe” and, again, that the “parties [were] working cooperatively to complete discovery.” Id.

at 1. It also told the court that it “can be confident that discovery is moving forward.” Id.

       The court’s confidence was misplaced. Even though the court extended the fact discovery

deadline to October 12, 2015, to coincide with the close of all discovery, see Min. Order, Sept. 8,

2015, DCPS filed its Second Consent Motion on October 13, 2015, one day after discovery had

closed. The Second Consent Motion showed that the parties had done little, if anything, during

the additional time. See Def.’s Second Consent Mot. It also showed an absence of “good cause”

                                                 3
 
to further extend the discovery deadline.

              According to DCPS’s Second Consent Motion, DCPS still had not provided Plaintiff with

its written discovery responses, despite having received Plaintiff’s requests over two months

earlier. Def.’s Second Consent Mot. at 1. The only explanation DCPS offered is that: “Although

counsel for the District was hopeful that the responses would be completed in time to allow the

parties to complete discovery by the extended deadline. Unfortunately, counsel requires more time

to coordinate a response with DCPS.” Id. An unspecified reason for misfortune, however, is not

“good cause.” Moreover, seven months after the start of discovery, the parties seemingly have

taken no depositions. The Defendant’s Second Consent Motion again assured the court that the

parties “continue to work cooperatively to schedule depositions.” Id. But DCPS did not explain

why it has been unable to schedule any depositions since its last extension request. Offering no

cause, obviously, is not “good cause.”2

                                                               CONCLUSION

              “Courts in this District have routinely denied requests for discovery beyond a cut-off date

where a party has shown a lack of diligence during the allowed time period.” Dag Enters., 226
F.R.D. at 105. Sadly, this is another such case. The court, therefore, denies DCPS’s Second

Consent Motion to Extend Fact Discovery.                            The parties shall appear for a post-discovery

conference, as scheduled, on October 22, 2015.




Dated: October 16, 2015                                                Amit P. Mehta
                                                                       United States District Judge

                                                            
2
  Plaintiff’s counsel is not without blame for the present state of affairs. Though discovery commenced in March
2015, she waited almost five months to issue written discovery requests on August 8, 2015. Two months later, even
though DCPS had not responded to her requests, she had not filed a motion to compel. Instead, she allowed the
discovery period to expire.


                                                                   4